Name: Commission Regulation (EEC) No 1891/90 of 4 July 1990 fixing for Great Britain the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving region 1
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 172/8 Official Journal of the European Communities 5. 7. 90 COMMISSION REGULATION (EEC) No 1891/90 of 4 July 1990 fixing for Great Britain the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving region 1 sheep certified as eligible in the United Kingdom is to be in accordance with the amounts fixed in the Annexes hereto ; whereas, for that week, in the light of the Judg ­ ment of the Court of Justice of 9 February 1988 in Case 61 /86, the provisions of Article 9 (5) of Regulation (EEC) No 3013/89 and of Article 4 of Regulation (EEC) No 1633/84 lead to the amounts to be charged on products, leaving region 12, being fixed in accordance with those Annexes ; Whereas, as regards the controls necessary for the appli ­ cation of the provisions relating to the said amounts , the system of controls provided for by Regulation (EEC) No 1633/84 should be maintained without prejudice to the preparation of any more specific provisions ; HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No -301-3/39 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), Having regard to Commission Regulation (EEC) No 1633/84 of 8 June 1984 laying down detailed rules tor applying the variable slaughter premium for sheep a id repealing Regulation (EEC) No 2661 /80 (2), as l ist amended by Regulation (EEC) No 1075/89 (J), and in particular Articles 3 ( 1 ) and 4 ( 1 ) thereof, Whereas the United Kingdom is the only country which grants the variable slaughter premium, in region 5, wit! in the meaning of Article 22 (2) of Regulation (EEC) No 3013/89 whereas it is necessary therefore for the Commis ­ sion to fix, for the week beginning 11 June 1990 , the level of the premium and the amount to be charged on products leaving that region ; Whereas Article 3 ( 1 ) of Regulation (EEC) No 1633, 84 stipulates that the level of the variable slaughter premium is to be fixed each week by the Commission ; Whereas Article 4 ( 1 ) of Regulation (EEC) No 1633 84 lays down that the amount to be charged on prodi cts leaving region 1 shall be fixed weekly by the Commis ­ sion ; Whereas in the Annex to Commission Regulation (EEC) No 3618/89 of 1 December 1989 on the application of the guarantee limitation arrangements for sheepmeat and goatmeat (4) the weekly amounts of the guide level are set out pursuant to Article 25 of Regulation (EEC) No 3013/89 r Whereas, pursuant to the provisions of Article 24 (2) ind (3) of Regulation (EEC) No 3013/89, for the week begin ­ ning 11 June 1990, the variable slaughter premium for Article 1 For sheep or sheepmeat certified as eligible in the United Kingdom in region 1 , within the meaning of Article 22 (2) of Regulation (EEC) No 3013/89 , for the variable slaughter premium during the week beginning 1 1 June 1990, the level of the premium is fixed at ECU 65,550 per 100 kilograms of estimated or actual dressed carcase weight within the limits laid down by Article 1 ( 1 ) "(b) of Regulation (EEC) No 1633/84. Article 2 For products referred to in Article 1 (a) and (c) of Regula ­ tion (EEC) No 3013/89 which left the territory of region 1 during the week beginning 11 June 1990 , the amounts to be charged shall be equivalent to those fixed in the Annexes hereto . Article 3 This . Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 11 June 1990 . (&gt;) OJ No L 289, 7 . 10 . 1989, p. 1 . (2) OJ No L 154, 9 . 6 . 1984, p. 27 . (3) OJ No L 114, 27 . 4. 1989, p. 13 . b) OJ No L 351 , 2. 12 . 1989, p. 18 . 5 . 7 . 90 Official Journal of the European Communities No L 172/9 This Regulation shall be binding in its entirely and directly applicable in all Member States . Done at Brussels, 4 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission No L 172/ 10 Official Journal of the European Communities 5. 7. 90 ANNEX to the Commission Regulation of 4 July 1990 fixing for Great Britain the level of the vari ­ able slaughter premium for sheep and the amounts to be charged on products leaving region 1 (ECU/100 kg) Amounts CN code A. Products qualifyi ng for the premium specified in Article 24 of Regulation (E_iC) No 3013/89 B. Products specified in Article 4 (4) of Regulation (EEC) No 1 633/84 (') Live weight Live weight 0104 10 90 30 809 0 0104 20 90 \ 0 Net veight Net weight 0204 10 00 65.550 0 0204 21 00 65,550 0 0204 50 1 1 0 0204 22 10 45885 I 0204 22 30 72.105 \ 0204 22 50 85.215 0204 22 90 85.215 \ 0204 23 00 119,301 \ 0204 30 00 49.163 I 0204 41 00 49,163 0204 42 10 34,414 0204 42 30 54,079 \ 0204 42 50 63,912 0204 42 90 63,912 \ 0204 43 00 89,477 \ 0204 50 13 \ 0 0204 50 15 \ 0 0204 50 19 \ 0 0204 50 31 \ 0 0204 50 39 ll 0 0204 50 51 \ 0 0204 50 53 ll 0 0204 50 55 Il 0 0204 50 59 ll 0 0204 50 71 \\ 0 0204 50 79 ll 0 0210 90 1 1 8 &gt;,215 \ 0210 90 19 11^,301 l 1602 90 71 :  unboned (bone-in)  boned or boneless 8 i,215 11^,301 (') Eligibility for these reduced amounts is subject to compliance with the conditions laid down in the second subparagraph of Article 5 (3) of Regulation (E EC) No 1633/84.